RBC FUNDS TRUST Access Capital Community Investment Fund Supplement dated July 30, 2012 to the Prospectus (“Prospectus”) dated November 23, 2011 This Supplement provides additional information beyond that contained in the Prospectus and should be read in conjunction with the Prospectus. John M. Huber no longer serves as Senior Managing Director and Chief Investment Officer–Fixed Income for RBC Global Asset Management (U.S.) Inc.Accordingly, all references to and information regarding Mr. Huberin the “Portfolio Managers” and “Fund Management” sections of the Prospectus are deleted. Brian Svendahl and Todd Brux continue to serve the Fund as co-portfolio managers. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE RBC FUNDS TRUST RBC U.S. Long Corporate Fund RBC U.S. Investment Grade Corporate Fund RBC U.S. High Yield Corporate Fund RBC U.S. PRisM 1 Fund RBC U.S. PRisM 2 Fund RBC U.S. PRisM 3 Fund RBC U.S. Inflation-Linked Fund RBC U.S. Securitized Asset Fund Supplement dated July 30, 2012 to the Prospectus (“Prospectus”) dated November 23, 2011 This Supplement provides additional information beyond that contained in the Prospectus and should be read in conjunction with the Prospectus. John M. Huber no longer serves as Senior Managing Director and Chief Investment Officer–Fixed Income for RBC Global Asset Management (U.S.) Inc.Accordingly, all references to and information regarding Mr. Huberin the “Portfolio Managers” sections of the Prospectus are deleted. Susanna Gibbons continues to serve RBC U.S. Long Corporate Fund, RBC U.S. Investment Grade Corporate Fund, and RBC U.S. High Yield Corporate Fund as lead portfolio manager. Brian Svendahl continues to serve RBC U.S. PRisM 1 Fund, RBC U.S. PRisM 2 Fund, RBC U.S. PRisM 3 Fund, and RBC U.S. Inflation-Linked Fund as lead portfolio manager. Todd Brux continues to serve RBC U.S. Securitized Asset Fund as lead portfolio manager. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE RBC FUNDS TRUST RBC U.S. Long Corporate Fund RBC U.S. Investment Grade Corporate Fund RBC U.S. High Yield Corporate Fund RBC U.S. PRisM 1 Fund RBC U.S. PRisM 2 Fund RBC U.S. PRisM 3 Fund RBC U.S. Inflation-Linked Fund RBC U.S. Securitized Asset Fund Supplement dated July 30, 2012 to the Statement of Additional Information (“SAI”) dated November 23, 2011 This Supplement provides additional information beyond that contained in the SAI and should be read in conjunction with the SAI. John M. Huber no longer serves as Senior Managing Director and Chief Investment Officer–Fixed Income for RBC Global Asset Management (U.S.) Inc.Accordingly, all references to and information regarding Mr. Huberare deleted from the SAI. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE RBC FUNDS TRUST RBC Mid Cap Value Fund RBC SMID Cap Growth Fund RBC Enterprise Fund RBC Small Cap Core Fund RBC Microcap Value Fund Access Capital Community Investment Fund Supplement dated July 30, 2012 to the Statement of Additional Information (“SAI”) dated November 23, 2011 This Supplement provides additional information beyond that contained in the SAI and should be read in conjunction with the SAI. John M. Huber no longer serves as Senior Managing Director and Chief Investment Officer–Fixed Income for RBC Global Asset Management (U.S.) Inc.Accordingly, all references to and information regarding Mr. Huberare deleted from the SAI. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE RBC FUNDS TRUST Prime Money Market Fund Tax-Free Money Market Fund U.S. Government Money Market Fund Supplement dated July 30, 2012 to the Statement of Additional Information (“SAI”) dated November 23, 2011 This Supplement provides additional information beyond that contained in the SAI and should be read in conjunction with the SAI. John M. Huber no longer serves as Senior Managing Director and Chief Investment Officer–Fixed Income for RBC Global Asset Management (U.S.) Inc.Accordingly, all references to and information regarding Mr. Huberare deleted from the SAI. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE RBC FUNDS TRUST RBC BlueBay Emerging Market Select Bond Fund RBC BlueBay Emerging Market Corporate Bond Fund RBC BlueBay Global High Yield Bond Fund RBC BlueBay Global Convertible Bond Fund Supplement dated July 30, 2012 to the Statement of Additional Information (“SAI”) dated November 23, 2011 This Supplement provides additional information beyond that contained in the SAI and should be read in conjunction with the SAI. John M. Huber no longer serves as Senior Managing Director and Chief Investment Officer–Fixed Income for RBC Global Asset Management (U.S.) Inc.Accordingly, all references to and information regarding Mr. Huberare deleted from the SAI. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
